Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 9/13/2022, and is a Final Office Action. Claims 1, 3-21 are pending in the application. 



Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
               Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG). Some of the relevant claimed limitations include:  receiving a request for a web page/ in response to the request : receiving a first bid of a CPM payment model type for an ad slot from a first advertiser associated with an ad, receiving a second bid of a CPC payment model type for the ad slot from a second advertiser associated with a second ad, receiving a third bid of a CPA payment model type for the ad slot from a third advertiser associated with a third ad, converting the first /second/third bid to a common base corresponding to eCPTU to generate a first eCPTU corresponding to the first bid, a second eCPTU corresponding to the second bid and a third eCPTU corresponding to the third bid, wherein the common base of the first, second, third eCPTU enables comparison of the first, second, third eCPTU with increased ease; running an auction for an ad slot based on the first eCPTU, the second and third eCPTU, such that the auction is run using fine-granular user engagement time unit data not accounted for at by at least one of the CPM, CPC, CPA payment model; selecting the advertisement for presentation on the web page based on the auction/ transmitting the web page for presentation at the client device/ the web page being configured, when presented at the client device, to log event data indicative of user interaction with the web page to generate logged event data/receiving the logged event data/in response to receiving the logged data, processing the logged event data to determine a duration of exposure of the advertisement when the web page is presented/ in response to determining the duration of exposure of the ad, determining a level of performance of a guaranteed presentation amount associated with the ad/wherein determining the level of performance includes assigning a weight to the ad presentation to generate a weighted presentation, the weight being determined from the exposure duration, and aggregating the weighted presentation of the ad with prior weighted presentations of the ad to generate aggregated weighted presentations, each prior weighted presentation being defined by a prior presentation of the ad weighted by a prior exposure duration, the aggregated weighted presentations being compared against the guaranteed number of impressions to determine the level of performance of the guaranteed presentation amount/controlling online display advertising based on the level of performance. Applicant’s Spec. provides further context to the claimed invention as pertaining to the commercial interaction realm, and as seeking to, at best, when implemented, optimize a business practice/goal: “By acquiring a better understanding of a given user, both website owners and advertisers can benefit by being able to provide relevant content and advertising to the user, and the user also benefits by receiving content and advertising that he or she is more likely to find engaging. It is in this context that embodiments of the present disclosure arise.”
The claimed invention also recites the abstract concept of a mathematical concept – i.e. mathematical calculations/relationships, which has been identified as an abstract idea by the 2019 PEG: ‘…determining the level of performance includes assigning a weight…to generate a weighted presentation, the weight being determined from…and aggregating the weighted presentation…with prior weighted presentations…to generate aggregated weighted presentations, each prior weighted presentation being defined by…weighted by a prior duration of exposure, the aggregated weighted presentation being compared against the guaranteed number of impressions…’; converting the first, second, third bid to a common base corresponding to eCPTU to generate a first and second eCPTU.
	This judicial exception is not integrated into a practical application. The additional elements of a client device/server/network/processor represent generic computing elements. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a client device/server/network/processor represent generic computing elements. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  
Independent claim 10 is directed to a computer readable medium, thus meeting the Step 1 eligibility criterion. Claim 10 does recite the abstract idea of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG): receiving a request for a web page from a client device, ‘in response to the request, selecting an advertisement…’, ‘receiving…the event logged data’, ‘processing the logged event data to determine a duration of exposure of the advertisement…’, ‘determining a level of performance…’, ‘wherein determining…includes…’. The claim is implemented using only generic components of a networked computer system. Therefore, the claim is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claim is not patent eligible. Independent claim 16 is directed to a system, thus meeting the Step 1 eligibility criterion. Claim 16 does recite the abstract idea of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG): receiving a request for a web page from a client device, ‘in response…selecting a first advertisement…’, ‘receiving…the logged event data’, ‘processing… to determine a duration of exposure of …advertisement…’, ‘determining a level of performance…’, ‘wherein determining…amount associated with the first advertisement includes…’, ‘wherein …amount associated with the second advertisement includes…’. The claim also recites the abstract concept of a mathematical concept – i.e. mathematical calculations/relationships, which has been identified as an abstract idea by the 2019 PEG: ‘…weighting the presentation...by the duration of exposure…’, ‘…weighting the presentation of the second advertisement by the duration of exposure…’. The claim is implemented using only generic components of a networked computer system. Therefore, the claim is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claim is not patent eligible. 
Remaining dependent claims 3-9, 11-15, 17-21 further narrow the abstract ideas of their respective independent claims. The claims further recite the abstract idea of a mental concept – i.e. mental process that can be performed in the human mind or using pen/paper, including an observation/evaluation/judgment, which has been identified as an abstract idea by the 2019 PEG: tracking an activation of an external link defined on the web page, the external link providing access to a second page/determining a display time of the second page based on the tracked activation of the external link and the logged event data, wherein determining the display time of the second page includes determining a time interval between the activation of the external link and a proceeding page unhide event in the logged event data. These claimed limitations, under their broadest reasonable interpretation, cover performance in the human mind but for the recitation of generic computing elements, thus still being in the mental process category. The claims include the additional limitation of a “second” client device, which represents a generic computing element; the additional element of using distributed processing/parallel processing does no more than link the use of the judicial exception to a particular technological environment; the additional elements do not, alone or in combination, represent significantly more than the abstract idea itself, nor do they integrate the judicial exception into a practical application. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 15, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 3, 15, 20 include the limitations of “tracking an activation of an external link defined on the web page, the external link providing access to a second page; and determining a display time of the second page based on the tracked activation of the external link and the logged event data, wherein determining the display time of the second page includes determining a time interval between the activation of the external link and a proceeding page unhide event in the logged event data”, which were not described in the specification (including paras 37, 63, 88, which Applicant noted as support for the features) in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Appropriate clarification and/or correction is required.



 The prior art of record does not teach neither singly nor in combination the limitations of claims 1, 3-21.



Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:
	
			Step 2A: improvement to technological process.  Claims improve an existing technological process of a server running an auction for a single ad slot on a web page. Applicant points to the Spec, para 63. Claims are thus not directed to an abstract idea.
	The claims do recite a judicial exception under Step 2A, as noted in the Office Action above. The claims are directed towards an abstract idea. Applicant’s Spec. provides further context to the claimed invention as pertaining to the commercial interaction realm, and as seeking to, at best, when implemented, optimize a business practice/goal: “By acquiring a better understanding of a given user, both website owners and advertisers can benefit by being able to provide relevant content and advertising to the user, and the user also benefits by receiving content and advertising that he or she is more likely to find engaging. It is in this context that embodiments of the present disclosure arise.” There is no technical support/technical evidence in the Spec., including para 63, that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.



			Claimed invention is similar to DDR Holdings, and therefore it is drawn to patent-eligible subject matter. Claim 1 is similar to the DDR Holdings Claim 19. Claims address a challenge particular to computing devices on a network – i.e. the Internet, with no direct corresponding offline and/or manual equivalent. The solution is therefore rooted in computer technology to overcome a problem arising in the realm of the network of computing devices -e.g. the Internet
			Claim 3 is similar to the DDR Holdings Claim 19.
	The instant claimed invention (including claims 1 and 3) and DDR Holdings have different fact patterns and different claim sets, and thus the two are not analogous. Furthermore, the subject claim considered by the DDR Court pertained to a visitor of a host's website clicking on an advertisement for a third-party product displayed on the host's website, whereby the visitor is no longer being transported to the third party's website. In DDR, instead of losing visitors to the third-party's website, the host website can send its visitors to a web page on an outsource provider's server that incorporates "look and feel" elements from the host website, and provides visitors with the opportunity to purchase products from the third-party merchant without actually entering that merchant's website. Id. at 1257-58. Here, in contrast to the claims of DDR Holdings, the present claims are not necessarily rooted in computer technology to solve Internet-centric problems. See DDR Holdings, 773 F.3d at 1257.  Unlike DDR Holdings, Appellant's device is not claimed as solving or otherwise addressing an Internet-centric problem, but rather is directed to an abstract idea as discussed supra – see Office Action above for the detailed, reasoned 35 USC 101 analysis.

			Claimed invention is similar to USPTO Example 37, Claim 2
			Claim 3 of the instant invention is similar to Example 37, Claim 2. The “determining a display time step” required action by one or more computers that cannot be practically applied in the mind. 
	The instant claimed invention (including claims 1 and 3) and Example 37 Claim 2 have different fact patterns and different claim sets, and thus the two are not analogous. Furthermore, in Example 37 Claim 2, it was deemed that the claimed invention does not recite a judicial exception; the claimed step of determining the amount of use of each icon by tracking how much memory has been allocated to each application associated with each icon over a predetermined period of time is not practically performed in the human mind, at least because it requires a processor accessing computer memory indicative of application usage. The claim is eligible because it does not recite a judicial exception. Contrary to Example 37 Claim 2, the instant claimed invention (including claims 1 and 3) does not  include the step of determining the amount of use of each icon by tracking how much memory has been allocated to each application associated with each icon over a predetermined period of time. Furthermore, the instant claimed invention does recite an abstract idea, as noted in the Office Action above – i.e. Claim 1 recites the abstract concept of a commercial interaction; Claim 3 further narrows the abstract idea of Claim 1, and also recites the abstract concept of a mental concept.

			Step 2B: Ordered combination is inventive and transforms the claim.
Claims are significantly more than an abstract idea. The ordered combination of claim limitations provides a particular, practical application which is a patent eligible application. Claim 1 recites significantly more than the alleged abstract idea.
	The additional elements of the claimed invention do not, alone or in combination, represent significantly more than the abstract idea itself, nor do they integrate the judicial exception into a practical application, as noted in the Office Action above – see Office Action above for the detailed, reasoned 35 USC 101 analysis. There is no technical support/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.

			Generic computers do not perform the operations as recited in the claims. 
	The claimed computing elements used to implement the claimed invention represent generic computing elements, as noted in the Office Action above: The additional claim 1 elements of a client device/server/network/processor represent generic computing elements; Claim 10 is implemented using only generic components of a networked computer system; Claim 16 is implemented using only generic components of a networked computer system; Remaining dependent claims 3-9, 11-15, 17-21 further include the additional limitation of a “second” client device, which represents a generic computing element.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775. The examiner can normally be reached on M-F 9:00am-5pm.             If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.             Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
10/13/2022